Citation Nr: 1622919	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  05-25 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for carcinoma of the nasal septum, to include as due to radiation exposure. 


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the Air Force from July 1960 to July 1964. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2004 rating decision, of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In August 2005, the Veteran filed a Substantive Appeal via Form 9, requesting a Travel Board hearing before a Veterans Law Judge. See August 2005 Form 9. The Veteran and his representative were provided notice but failed to attend the hearing or request a postponement.  His hearing request is therefore deemed to have been withdrawn. 38 C.F.R. § 20.704(d) (2015). 

The Board remanded the issue on appeal for additional development in May 2013. The directives having been substantially complied with, additional development completed, the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. The probative evidence of record does not show that the Veteran was exposed to radiation while in-service. 

2. Carcinoma of the nasal septum was not shown in-service or within the first post-service year, and is not shown to be casually or etiologically related to a disease, injury, or event in active duty service, or due to radiation exposure. 


CONCLUSION OF LAW

The criteria for service connection for carcinoma of the nasal septum, to include as due to radiation exposure, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Substantial Compliance with Prior Remand

The case was remanded in May 2013, to obtain additional development regarding the Veteran's exposure to metal dusts and aromatic polycyclic hydrocarbons as found in foundry workers and/or the inhalation of wood dust. A response regarding the Veteran's exposure to radiation and specific toxins and an opinion as to such was provided by the U.S. Air Force School of Aerospace Medicine in July 2015. The case was previously remanded in December 2007, to obtain additional development regarding the Veteran's in-service assignments and the potential ionizing radiation exposure associated with the Veteran's duties, and the requested development has been completed. The Board finds that there has been substantial compliance with the prior remands. 

II. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). VA issued a notice letter in March 2004, prior to the initial unfavorable adjudication in October 2004. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, and the evidence the Veteran must provide.  A subsequent letter in March 2009 advised the Veteran of how disability ratings and effective dates are determined. Although this last notice was delivered after the initial denial of the claim, the AOJ subsequently readjudicated the claim based on all the evidence in the June 2012 supplemental statement of the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Thus, the Veteran was not precluded from participating effectively in the processing of his claim and the late notice did not affect the essential fairness of the decision. 

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The Veteran's service treatment records (STRs) and VA treatment records have been associated with the claims file. In addition, identified private treatment records have been associated with the claims file. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, VA's duty to obtain a medical examination did not attach, as there is no evidence or record of an in-service event, injury, or disease. The Veteran does not contend, and the medical evidence does not show, that his carcinoma of the nasal septum manifested to any degree in-service or within one year of his separation from service. Instead, the Veteran contends that he was exposed to radiation and other toxins during service, while working as an air police officer and in security duties. However, as explained in further detail below, there is no evidence that the Veteran was exposed to radiation or other toxins in service. Service records are silent for any recognized radiation risk activities.  Further, the Veteran is not competent to affirmatively state he was exposed to radiation and specific toxins in service, as such a determination requires specific scientific testing. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As there is no evidence of an in-service event, injury or disease, VA's duty to provide an examination did not attach. 38 C.F.R. § 3.159(c)(4) .

A VHA opinion was requested in August 2012, an expert medical opinion, from an oncologist in August 2012 and an addendum opinion obtained in April 2013. The VHA opinion notes the physician reviewed the Veteran's past medical history, conducted a review of the medical literature, and provided thorough opinions supported by rationale. The Board therefore concludes that the VHA opinion and addendum are adequate for evaluation purposes. See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As such, the Board finds VA has obtained all relevant identified records, and its duty to assist in this case is satisfied.

III. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in-service. 38 C.F.R. § 3.303(d). 

Finally, if there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3,309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic disease of the nervous system, such as a sensorineural hearing loss, manifesting themselves to a certain degree within a certain time after service must have had their onset in-service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). Generally, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

Service connection can also be established based on radiation exposure during service. Ramey v. Brown, 9 Vet. App. 40 (1996). First, specific diseases may be presumptively service-connected if manifested in a radiation-exposed Veteran. 38 C.F.R. § 3.309(d).  A radiation-exposed Veteran is one who participated in a radiation-risk activity. 38 C.F.R. § 3.309(d)(3)(i). A radiation-risk activity includes the onsite participation in a test involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at certain specified sites. 38 C.F.R. § 3.309(d)(3)(ii).  In applying this statutory presumption, there is no requirement for documenting the level of exposure.

Second, other radiogenic diseases found five years or more after service in an ionizing radiation-exposed Veteran may also be service-connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in-service, or if they are otherwise linked medically to ionizing radiation exposure while in-service. 38 C.F.R. § 3.311(b)(2). Radiogenic diseases under that regulation include "any other cancer," which includes cancer of the nasal septum. When it has been determined that: (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons; (2) the Veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest 5 years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c). 

When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health. 38 C.F.R. § 3.311(b), (c)(1). The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is at least as likely as not that the disease resulted from in-service radiation exposure or whether there is no reasonable possibility that the disease resulted from in-service radiation exposure. 38 C.F.R. § 3.311(c)(1).

Finally, there is a third avenue of service connection in a case involving radiation as the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 4, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

IV. Analysis

The Veteran asserts he is entitled to service connection for carcinoma of the nasal septum, to include as due to radiation exposure. For the reasons provided below, the Board finds that service connection for carcinoma of the nasal septum, to include as due to radiation exposure is not warranted on a presumptive or direct basis. 

As an initial matter, the Veteran has a current diagnosis of carcinoma of the nasal septum. See August 2003 private treatment record.  The Veteran does not contend, and the medical evidence does not show, that the Veteran's carcinoma of the nasal septum manifested in-service to a degree sufficient to identify the disease or to a compensable degree within one year of his separation from service. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b). The Veteran's separation examination in July 1964 is silent for a diagnosis of cancer of the nasal septum or complaints of symptoms associated therewith. The Veteran has at no point stated that his carcinoma of the nasal septum manifested during service. 

Post-service treatment records show the Veteran was first diagnosed with carcinoma of the nasal septum in 2003 which is almost 40 years after his separation from service and outside the applicable presumptive period for chronic diseases. See 38 C.F.R. § 3.307(a)(3). The medical evidence is silent for any diagnosis or symptoms of carcinoma of the nasal septum prior to August 2003, and the Veteran has not indicated that his cancer manifested earlier than this date. The Board finds that service connection based on the presumption in favor of chronic diseases and based on continuity of symptomatology are not applicable in this case. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.304, 3.307(a), 3.309(a), 3.384.

Next, service connection cannot be established based on exposure to ionizing radiation. The Veteran is not a radiation exposed Veteran, as defined by law, in that he did not participate in a radiation-risk activity. 38 C.F.R. § 3.309(d)(3). Specifically, serving in the air police squadron is not listed as a radiation-risk activity, and the radiation presumption does not apply to the Veteran's claim. See 38 C.F.R. § 3.309. Therefore, the Veteran cannot be considered a radiation exposed Veteran, and thus service connection on a presumptive basis for a radiogenic disease is not warranted in this case. 38 C.F.R. § 3.309(d)(1), (3). 

Alternatively, cancer of the nasal septum is considered an "other cancer," and as such is considered a radiogenic disease pursuant to 38 C.F.R. § 3.311(b)(3).  Section 3.311(a) calls for the development of a dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either 38 C.F.R. §§ 3.307 or 3.309, and where it is contended that the disease is a result of ionizing radiation in-service. However, there is no evidence the Veteran was exposed to radiation and as such the provisions and development under 38 C.F.R. § 3.311 are not applicable. 

Next turning to direct service connection, the evidence of record shows the Veteran has a current diagnosis of carcinoma of the nasal septum, and therefore the first element of service connection, a current disability, is met. See August 2003 private treatment record. 

Concerning the second element of service connection there must be evidence of an in-service incurrence or aggravation of a disease or injury.  The Veteran's DD 214 and personnel records indicate his military occupational specialty (MOS) was an air policeman. See DD 214. The Veteran has consistently reported that his carcinoma of the nasal septum is related to his active duty service, specifically working with the air police squadron during assigned security duties where he was exposed to potential nuclear agents and noxious compounds, including environmental waste and radiation. See February 11, 2008 statement. The Veteran reported that his work involved security and patrol of special weapons, regulatory commission testing and petroleum and ammunition storage areas, and that he wore a radiation monitor at these sites. Id. The Veteran reported in-service he often had complaints of peeling skin on his fingers, a sore throat and soreness in his face and nose. Id. While the Veteran is competent to report his symptoms and to state specific areas he worked in or nearby to weapons in-service, he is not competent to state that the equipment and materials he worked nearby resulted in exposure to or exuded ionizing radiation, or other environmental toxins. Jandreau, 492 F.3d at 1377. Such requires specific scientific testing and expertise, which the Veteran has not been shown to have. Id. 

Service treatment records (STRs) reflect no complaints of, treatment for or diagnosis of a disorder of the nasal septum, to include carcinoma of the nasal septum. Nor are there any personnel records indicating that the Veteran had exposure to radiation or environmental toxins.

Turning to the additional evidence of record, development was obtained on the Veteran's potential exposure in-service to radiation and toxins. An inquiry to the Air Force Medical Operations Agency requesting a DD 1141 (Record of Occupational Exposure to Ionizing Radiation) was negative, in September 2004, as no external or internal exposure data was found on the Veteran. See September 23, 2004 Department of the Air Force Memorandum.

In September 2010, another request was made for a DD 1141 or equivalent. See September 29, 2010 Memorandum.  A Memorandum from the Department of the Air Force queried the occupational radiation exposure monitoring records in the USAF Master Radiation Exposure Registry and found no external or internal radiation exposure data for the Veteran. Id. The Agency noted the Veteran reported wearing a "radiation monitor" in the performance of his duties and explained the Veteran was likely referring to the DT-60 badge. These were commonly distributed to Air Force personnel working in nuclear capable organizations for medical readiness purposes. The DT-60 badges were not sensitive to typical occupational level exposures; rather, these were designed to record high exposures in the event of a radiation accident or event. The Air Force Safety Center did not find evidence the Veteran's duties in security and the air police squadron would have involved working directly with nuclear weapons systems or components. Thus no radiation exposure history was found for the Veteran and no dose estimate of radiation exposure was given. Id.

An August 2010 Memorandum from the Department of the Air Force Headquarters Air Force Safety Center noted the Veteran's duties as an air policeman would neither have required or permitted prolonged close proximity to nuclear weapons systems. See August 19, 2010 Memorandum. Further, it was noted that while nuclear capable Air Force installations had the potential to generate small quantities of radioactive materials during routine nuclear weapons maintenance these materials were handled only by nuclear weapons personnel, which the Veteran was not. Further, the disposal of these materials was restricted, and while the Veteran reported providing security for petroleum storage areas, there is no information that he had inadvertent exposure due to a fuel storage container leak or accident relating to these materials. Id. 

As such, the Board finds the preponderance of the evidence is against a finding that the Veteran was exposed to radiation and environmental toxins in-service. As such, the Board finds the preponderance of the evidence is against a finding of an in-service event, injury or disease and thus the second element of direct service connection has not been met. 

Turning to the third element of service connection, the Board finds the preponderance of the evidence is against a finding that the Veteran's carcinoma of the nasal septum is causally related to his active duty service. The Veteran has consistently stated that his carcinoma of the nasal septum is related to his active duty service; the Veteran, however, is not competent to opine as to the presence of a causal relationship between his disability and service, as to do so in this case requires medical expertise as to cancer.  Jandreau, 492 F.3d at 1377.

Turning to the medical evidence, treatment records reflect that the Veteran was not diagnosed with carcinoma of the nasal septum until August 2003, almost 40 years after his separation from service. See August 2003 private treatment record. 

A January 2004 private opinion has been made part of the claims file. See January 20, 2004 opinion. The Veteran's physician reported the Veteran had a known history of military service with exposure to toxic agents including nuclear agents. The physician opined that it appeared very likely that the Veteran's malignancy was a result of his military service and associated toxic exposures. Id.  However, the examiner based the opinion on the Veteran's self-reported events and exposure in-service which as discussed above, the Veteran is not competent to determine specific toxins including radiation he may have been exposed to in service. Official service records kept for this Veteran do not show such exposure, and the service department has found that his military occupational specialty would not entail such exposure. As a result the Board finds this opinion is not entitled to probative weight. 

A September 2005 private opinion also has been made part of the claims file. The Veteran's oncologist provided an opinion noting that given the rare nature of the tumor, it is more likely than not that the Veteran's cancer of the nasal septum is a result of his exposure during his military service. The physician noted from the Veteran's self-reported history he had exposure to nuclear agents and noxious compounds while in-service. Id. However, the examiner based this opinion on the Veteran's self-reported events and exposure in-service which as discussed above, the Veteran is not competent to determine specific toxins including radiation he may have been exposed to in-service. There is no indication from the record that the physician reviewed the claims file or considered the evidence of record. As a result, the Board finds this opinion is not entitled to probative weight.

The Board requested a VHA opinion in August 2012, to address the etiology of the Veteran's carcinoma of the nasal septum. The VA physician noted a review of the medical literature and noted that malignancies of the nasal septum are rare, and research suggested tobacco smoking may play a role in the etiology of this type of cancer. The physician failed to find any literature linking radiation or nuclear exposure with squamous cell carcinoma. The physician found that based on a review of the Veteran's claim file and a medical literature review it is less likely than not that the Veteran's carcinoma of the nasal septum is related to service. See August 20, 2010 VHA opinion. 

An addendum opinion was requested in December 2012, to clarify the potential relationship between the Veteran's alleged exposure to radiation and toxic agents and his carcinoma of the nasal septum. In the April 2013 VHA addendum, the physician noted a thorough review of the medical literature and found that based on this and the Veteran's claims file, the VA oncologist failed to find an association between squamous cell carcinoma of the nasal septum and radiation or nuclear exposure. The physician noted that in general radiation exposure is a risk factor for the development of malignancy. The physician noted that a review of the medical literature found an increased risk for cancer after exposure to metal dusts and aromatic polycyclic hydrocarbons as found in foundry workers. The incidence of nasal cancers is also found to be high in wood workers, as a result of the inhalation of wood dust. Further, the physician noted if there was exposure to metal dusts and aromatic polycyclic hydrocarbons as in foundry workers and/or the inhalation of wood dust, then there may be a relationship between the Veteran's nasal septum cancer and exposure in-service. The VHA opinions were predicated on a review of the entire record, a thorough review of the medical literature and provided a reasoned rationale. Thus the Board finds the VHA opinions to be highly probative.

Further development was completed in a July 2015 memorandum from the U.S. Air Force School of Aerospace Medicine and has been associated with the claims file. See July 17, 2015 Memorandum. Again, no external or internal radiation exposure data was found for the Veteran. It was noted that based on the potential exposure reconstruction for the Veteran's air police squadron and security duties, none of his duties had potential exposure to the inhalation of wood dust. It was noted that occupational exposure to inhalable wood dust may occur in construction, sawmilling and forestry occupations. The opinion noted the Veteran may have shored up firing range targets as part of his security force duties but such would have taken under 30 minutes and generated minimal wood dust. Id. 

Next, in terms of potential exposure to aromatic polycyclic hydrocarbons as found in foundry workers, the Veteran's police and security duties did not have exposure to aromatic polycyclic hydrocarbons as found in foundry workers, which are found in industries producing coal or coal products. However, it was noted the Veteran could have been potentially exposed to small-arms firing and metal dusts, including lead and copper, on an infrequent basis approximately 5 to 6 times a year. Id. It was noted during the Veteran's period of service the firing ranges would have been outdoor open ranges, providing natural ventilation. Occupational exposure to copper and/or lead dusts does not cause cancer of the nasal septum. Lastly, it was noted the Veteran would have had infrequent exposure to gun cleaning chemicals, and the chemical composition of these cleaners have no chemicals which are carcinogenic. In conclusion, it was found that the Veteran in his duties as an air policeman and in security operations would have had no potential to exceed the occupational exposure limit as to inhalation of wood dust, metal dust or aromatic polycyclic hydrocarbons.  

The Board finds that the preponderance of the evidence is against a finding of a nexus between the carcinoma of the nasal septum and the Veteran's active duty service. The Veteran's lay statements regarding his duties in-service are credible but as discussed above while the Veteran is competent to report his symptoms and to state that he worked in specific areas or nearby weapons and locations, he is not competent to state that the equipment and materials he worked nearby resulted in exposure to or exuded ionizing radiation, or other environmental toxins. Jandreau, 492 F.3d at 1377. Private treatment records and opinions from the Veteran's treating physicians note a potential relationship between the Veteran's cancer and active duty service, however such was based on the Veteran's self-reported exposure to radiation and environmental toxins, and not a thorough review of the record. The Board finds that the VHA opinion is based on the physician's expertise in the field of oncology, contains a well-reasoned rationale, and was based on a review of the pertinent evidence in the Veteran's claims file and the medical literature. As such, the Board finds it to be highly probative, and thus outweighs the private opinions of record. The VHA addendum opinion in April 2013 noted that if there was exposure to metal dusts and aromatic polycyclic hydrocarbons as found in foundry workers and/or the inhalation of wood dust, then there may be a relationship between the Veteran's nasal septum cancer and exposure in-service. After this addendum opinion, additional development was provided and a July 2015 opinion from the U.S. Air Force School of Aerospace Medicine found that the Veteran in his duties in air police and security operations would have had no exposure, which exceed the occupational exposure limit, as to the inhalation of wood dust, metal dust or aromatic polycyclic hydrocarbons as found in foundry workers. As a result there is no indication that as a result of his in-service duties the Veteran was exposed to aromatic polycyclic hydrocarbons, metal dust, and/or wood dust, and thus there is no relationship between the Veteran's carcinoma of the nasal septum and his active service.   

Thus the third element has not been met, and direct service connection for carcinoma of the nasal septum is not warranted. 38 C.F.R. § 3.303. Although the Veteran has established a current disability, the preponderance of the evidence weighs against the claim; therefore, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102. For these reasons, the claim is denied.




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for carcinoma, to include as due to radiation exposure, is denied. 



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


